

 SCON 37 ENR: Authorizing the use of the rotunda of the United States Capitol in commemoration of the Shimon Peres Congressional Gold Medal ceremony.
U.S. Senate
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. CON. RES. 37IN THE SENATE OF THE UNITED STATESJune 17, 2014Agreed toCONCURRENT RESOLUTIONAuthorizing the use of the rotunda of the United States Capitol in commemoration of the Shimon
			 Peres Congressional Gold Medal ceremony.1.Use of the rotunda of the United States Capitol in commemoration of the Shimon Peres Congressional
			 Gold Medal ceremony(a)AuthorizationThe rotunda of the United States Capitol is authorized to be used on June 26, 2014, for the
			 commemoration of the award of the Congressional Gold Medal to Shimon
			 Peres.(b)PreparationsPhysical preparations for the conduct of the ceremony described in subsection (a) shall be carried
			 out in accordance with such conditions as may be prescribed by the
			 Architect of the Capitol.Secretary of the SenateClerk of the House of Representatives